NOT FOR PUBLICATION                        FILED
                       UNITED STATES COURT OF APPEALS                       FEB 1 2021
                                                                        MOLLY C. DWYER, CLERK
                                FOR THE NINTH CIRCUIT                    U.S. COURT OF APPEALS



THOMAS A. SEAMAN,                                 No. 19-55670
          Plaintiff-Appellee,                     D.C. No. 8:18-cv-00538-CJC-DFM

     v.
                                                  MEMORANDUM*
NEIL RICHARDSON,

          Defendant-Appellant.

                       Appeal from the United States District Court
                          for the Central District of California
                       Cormac J. Carney, District Judge, Presiding
                                 Submitted July 9, 2020**
                                   Pasadena, California

Before: BERZON, COLLINS, Circuit Judges, and KATZMANN, *** Judge.

          Defendant Neil Richardson appeals the district court’s order granting

summary judgment to Plaintiff Thomas Seaman in his capacity as the court-

appointed Receiver for PDC Capital Group, LLC (“PDC”) and certain of its



*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes that this case is suitable for decision without
oral argument. See FED. R. APP. P. 34(a)(2)(C).
***
   The Honorable Gary S. Katzmann, Judge for the United States Court of
International Trade, sitting by designation.
subsidiaries and affiliates.1 Specifically, the district court granted summary

judgment to the Receiver on a single cause of action alleging that Richardson’s

acquisition of a lien against the property of a PDC affiliate was a fraudulent

transfer under the California Uniform Voidable Transfers Act, see CAL. CIV. CODE

§ 3439.04(a)(2). Reviewing de novo, see LN Management, LLC v. JPMorgan

Chase Bank, N.A., 957 F.3d 943, 949 (9th Cir. 2020), we affirm.

      1. Richardson contends that there is a genuine issue of material fact as to

whether the relevant PDC affiliate “receiv[ed] a reasonably equivalent value in

exchange” for the lien in Richardson’s favor. CAL. CIV. CODE § 3439.04(a)(2); see

also Kirkeby v. Superior Ct., 93 P.3d 395, 399 (Cal. 2004) (creation of a lien

counts as a “transfer” under § 3439.04(a)). We disagree.

      a. PDC was a real estate development company that offered investments in

U.S. properties to foreign nationals who sought to participate in the U.S.

“Immigrant Investor Program.” That program, “colloquially referred to as the EB-

5 program, provides legal permanent residency in the United States to foreign

nationals who invest in U.S.-based projects.” SEC v. Hui Feng, 935 F.3d 721, 725

(9th Cir. 2019) (citing 8 U.S.C. § 1153(b)(5)(A)). Two such investment offerings

are at issue here.

1
 The receivership was imposed in connection with an SEC enforcement action
against PDC and related persons and entities. See SEC v. Francisco, et al., No. 16-
cv-2257 (C.D. Cal.).


                                          2
      The first involved the “Westgate Property” in Sacramento, California, which

would be acquired and developed by an affiliate of PDC known as SAL Westgate,

LLC. The plan was for ten foreign investors to participate in this project by

purchasing, for $500,000 each, limited partnership stakes in SAL Westgate, LLC’s

parent entity, SAL Westgate, LP. The general partner of SAL Westgate, LP was

Summerplace Management, LLC (“Summerplace”), a PDC subsidiary that in turn

committed to contributing $3.5 million to SAL Westgate, LP. In March 2014,

SAL Westgate, LLC acquired the Westgate Property for $1.95 million. However,

Summerplace never contributed the $3.5 million it had promised, and PDC

ultimately raised only $4 million of the anticipated $5 million in investor funding.

      The second investment involved the “Carmichael Property” in Carmichael,

California. It involved a similar structure, in which (1) Summerplace would be the

general partner of SAL Carmichael, LP, and ten foreign investors would be limited

partners; and (2) SAL Carmichael, LP would have a wholly owned subsidiary,

SAL Carmichael, LLC, which in turn would own the Carmichael Property. But

when SAL Carmichael, LLC purchased the Carmichael Property in July 2015 from

an entity called First Capital Mortgage Loan Corporation (“FCM”), that property

was subject to a lis pendens in Richardson’s favor as a result of a wholly unrelated

lawsuit between Richardson and FCM. Notably, by that time, Richardson worked

for PDC. Richardson agreed to release the lis pendens against the Carmichael


                                          3
Property, and in exchange he was granted a $2 million lien against the Westgate

Property. The recording of this lien was not disclosed to SAL Westgate, LP’s

limited partners.

      b. As the district court correctly noted, the two projects involved different

PDC affiliates that had different limited partners, and there is no evidence in the

summary judgment record that SAL Westgate, LLC received anything of value

when its primary asset—the Westgate Property—was saddled with a $2 million

lien in favor of a different project. Richardson argues that the Westgate affiliates

tangentially benefited from the removal of the lis pendens on the Carmichael

Property, because, absent such removal, PDC might have lost its investment in the

Carmichael Property, which “would have affected the Westgate project.” But the

only support in the summary judgment record for this theoretical indirect benefit to

the Westgate affiliates is Richardson’s conclusory and unsupported speculation,

and that is not enough to create a genuine issue of material fact. See Nelson v.

Pima Cmty. Coll., 83 F.3d 1075, 1081–82 (9th Cir. 1996) (“mere allegation and

speculation do not create a factual dispute for purposes of summary judgment”).

Moreover, to the extent that Richardson’s theory is that difficulties concerning the

Carmichael Property would have rendered PDC unable to pay its $3.5 million

obligation to the Westgate project, this theory cannot be squared with the fact that,

even with the lis pendens removed from the Carmichael Property, PDC still did not


                                          4
pay the $3.5 million. In all events, even assuming arguendo that there was some

non-zero hypothetical indirect benefit to SAL Westgate, LLC, there is no genuine

dispute that, on this record, any such theoretical benefit was not “reasonably

equivalent” to being burdened with a formal $2 million lien. CAL. CIV. CODE

§ 3439.04(a)(2).

      2. The district court also correctly held that the undisputed evidence

established that SAL Westgate, LLC’s “remaining assets . . . were unreasonably

small” in relation to its business and that it had no “ability to pay” its debts as they

became due. Richardson argues that the focus should have been on the PDC

“organization as a whole” rather than specifically on SAL Westgate, LLC. But

Richardson cites no authority in support of this contention, which directly

contravenes the statutory mandate to consider the situation of the “debtor” that

“incurred” the “obligation” in question, CAL. CIV. CODE § 3439.04(a)(2). Here,

that is SAL Westgate, LLC.

      Finally, Richardson points to the money that had been raised by SAL

Westgate, LP, and the assets that SAL Westgate, LLC had. But Richardson does

not address the district court’s discussion of the record evidence concerning SAL

Westgate, LLC’s countervailing liabilities, and this argument therefore fails.

      AFFIRMED.




                                           5